UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

J.M. et al.,                               )
                                           )
               Plaintiffs,                 )
                                           )
               v.                          )       Civ. Action No. 09-1769 (RJL)
                                           )
RHEE et al.,                               )
                                           )
               Defendants.                 )


                       MEMORANDUM           OPI~
                             (April ~20 10) [#2]
                                                              ORDER


       Plaintiff, J.M., brought this action against defendants Michelle Rhee ("Rhee"), Kerri

Briggs ("Briggs"), and the District of Columbia, seeking monetary and injunctive relief under

the Individuals with Disabilities Education Act, 20 U .S.C. §§ 1400 et seq ("IDEA").

Presently before the Court is defendants' Motion to Dismiss individual defendants Rhee and

Briggs, claiming that the complaint fails to identify any specific actions by or request relief

from individual defendants Rhee and Briggs. Forthe following reasons, the Court GRANTS

defendants' motion to dismiss.

       Local Rule of Civil Procedure 7(b) provides that an opposing party has 14 days to file

a memorandum in opposition to the motion and if such party fails to do so, the court may

treat the motion as conceded. LCvR 7(b). This rule is a "docket-management tool that

facilitates efficient and effective resolution of motions by requiring the prompt joining of

issues." Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004). In Fox, the

D.C. Circuit affirmed the District Court's holding that "because the plaintiffs failed to
respond to the defendant's ... motion, the court treats the motion as conceded and grants the

motion." Jd. (citations omitted). Whether to treat the motion as conceded under Local Rule

of Civil Procedure 7(b) is highly discretionary; and our Circuit Court has noted that "where

the district court relies on the absence of a response as a basis for treating the motion as

conceded, [the D.C. Circuit will] honor its enforcement of the rule." Twelve John Does v.

District of Columbia, 117 F.3d 571,577 (D.C. Cir. 1997).

       In light of the fact that plaintiff failed to file an opposition to defendants' motion to

dismiss, the Court will treat defendants' motion as conceded. LCvR 7(b). Therefore, in light

of the plaintiffs concession and based on a review of the pleadings, the relevant law cited

therein, and the record, it is hereby

       ORDERED that defendants' Motion to Dismiss Rhee and Briggs from this action

[#2] is GRANTED.

       SO ORDERED.




                                                          United States District Judge




                                               2